DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/21/2020. The amendments filed on 12/21/2020 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 12-15, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (WO 0108578) hereinafter Buck, in view of Hartwig et al. (U.S. Pub. No. 20150008914) hereinafter Hartwig (as evidenced by Wapler et al. (“Magnetic properties of materials for MR engineering, micro-MR and beyond”, Journal of Magnetic Resonance. April 2014. P. 1-18) hereinafter Wapler). 
Regarding claim 1, primary reference Buck teaches: 

a casing (page 40, lines 16-20; figure 1B body 104; also note figure 1F, outer shell 142), and 
two or more magnetic elements arranged in a row in the casing (page 25, lines 18-23; page 41, lines 12-18; Figure 1B, note that the ring-shaped markers 154 are located in a row on the longitudinal axis 114 of the body 104), 
Wherein the two or more magnetic elements are made of ferromagnetic material (page 25, lines 18-23, “material that possesses some level of ferromagnetism”; page 26, lines 12-22; page 37, lines 1-8; page 41, lines 12-18; Figure 1B), and 
wherein magnetically isolating material is provided between two adjacent magnetic elements (page 43, lines 9-32; note that the body 104 of Figure 1B shows the isolating layer material arranged between each of the two magnetic markers 154; the synthetic polymers have a low magnetic susceptibility)
Primary reference Buck fails to teach:
wherein a film of magnetically isolating material is provided between two adjacent magnetic elements 
However, the analogous art of Hartwig of a position sensor system with magnetic tracking capabilities (abstract) teaches: 
wherein a film of magnetically isolating material is provided between two adjacent magnetic elements ([0071]; [0072], “molecular coating”; [0073]; [0074]; [0075], “magnetic material being coated in a polymer film”, when each magnetic element is coated in a polymer film of a magnetically isolating material, then the film would be 

    PNG
    media_image1.png
    254
    615
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic marker tracking elements of Buck to incorporate the isolating material film as taught by Hartwig because utilizing a film covering around the individual magnetic elements enables different magnetic properties for each individual magnetic element in a single sensor assembly ([0076]; [0082]; [0090]). 
Regarding claim 2, the combined references of Buck and Hartwig teach all of the limitations of claim 1. Primary reference Buck further teaches: 
wherein the magnetic marker is non-bio-absorbable (page 25, lines 30-31; indefinite deployment is considered non-bio-absorbable).

wherein the two or more magnetic elements have the same shape (figure 1B, magnetic markers 154 each have the same shape; see also page 41, lines 12-18).
Regarding claim 7, the combined references of Buck and Hartwig teach all of the limitations of claim 1. Primary reference Buck further teaches: 
wherein the two or more magnetic elements have a cylindrical shape (figure 1P, magnetic markers 201 each have a cylindrical shape; see also page 46, lines 22-23; also note that the “ring-shaped” markers 154 of figure 1B and figure 2C also have a substantially cylindrical shape). 
Regarding claim 9, the combined references of Buck and Hartwig teach all of the limitations of claim 1. Primary reference Buck further teaches: 
wherein the two or more magnetic elements are spheres (page 48, line 6; figure 2A; sphere marker 150).
Regarding claim 12, the combined references of Buck and Hartwig teach all of the limitations of claim 1. Primary reference Buck further teaches: 
wherein the two or more magnetic elements are each encapsulated in an isolating material (page 43, lines 9-32; note that the body 104 of Figure 1B shows the isolating layer material arranged around each of the two magnetic markers 154; the synthetic polymers have a low magnetic susceptibility).
Regarding claim 13, the combined references of Buck and Hartwig teach all of the limitations of claim 1. Primary reference Buck further teaches: 
a magnetic marker as claimed in claim 1 (see claim 1 citations above), and 

wherein the magnetometer device comprises a probe (page 30, lines 10-11, lines 24-31; the device 2300 contains the sensor 2380 which is considered to be the probe element of the magnetometer), and 
wherein the magnetometer device preferably is configured to determine a distance between the probe and the magnetic marker (page 30, lines 9-16; the proximity distance is between the smart marker (the magnetic marker) and the probe (magnetometer sensor 2380)).
Regarding claim 14, the combined references of Buck and Hartwig teach all of the limitations of claim 1. Primary reference Buck further teaches: 
an introducer to introduce a magnetic marker at a location of interest (page 19, lines 4-21; page 27, lines 10-18), comprising: 
a hollow needle (figure 14, percutaneous delivery device 2160; page 27, lines 10-18; stainless steel lumen with sharpened distal end), and 
one or more magnetic markers as claimed in claim 1 loaded or to be loaded in the hollow needle (see claim 1 citations above), 
wherein the introducer preferably comprises a pusher element that can be moved through the hollow needle to push the one or more magnetic markers out of the hollow needle (page 27, line 14).
Regarding claim 15, the combined references of Buck and Hartwig teach all of the limitations of claim 1. Primary reference Buck further teaches: 

performing an analysis of a sample of the tissue of interest (page 29, lines 26-32; page 30, lines 1-6; the suspect tissue removed from the patient and dissected is considered to be analysis of the sample; page 14, lines 14-15, furthermore the biopsy of a tissue is considered to be analysis); and 
if the analysis indicates that the tissue of interest should be removed placing a magnetic marker as claimed in claim 1 at the site of interest (page 27, lines 6-27; see also citations for the magnetic marker of claim 1 above; also note page 14, lines 8-13 for deployment of the marker at a target lesion site); 
locating the tissue for surgery by detecting the magnetic marker using a magnetometer device (page 30, lines 9-31; the magnetometer device 2380 is used to locate the proximity of the marker within the tissue and locate it with respect to a reference point).
Regarding claim 17, primary reference Buck teaches:
A magnetic marker for use in locating tissue for surgery, comprising: 
a casing (page 40, lines 16-20; figure 1B body 104; also note figure 1F, outer shell 142), 
at least two magnetic elements arranged in a row in the casing (page 25, lines 18-23; page 41, lines 12-18; Figure 1B, note that the ring-shaped markers 154 are located in a row on the longitudinal axis 114 of the body 104), and 

Primary reference Buck fails to teach:
one or more isolating layers arranged between the two adjacent magnetic elements to prevent that the at least two magnetic elements magnetically act as a single element.
However, the analogous art of Hartwig of a position sensor system with magnetic tracking capabilities (abstract) teaches: 
one or more isolating layers arranged between the two adjacent magnetic elements to prevent that the at least two magnetic elements magnetically act as a single element ([0071]; [0072], “molecular coating”; [0073]; [0074]; [0075], “magnetic material being coated in a polymer film”, when each magnetic element is coated in a layer of a magnetically isolating material, then the layer would be provided between the adjacent magnetic elements; [0076]; [0077]; [0079], PEG is the polymer with a negative magnetic susceptibility as taught by evidentiary reference Wapler; [0082]; [0083]; [0090]; figures 5B and 5C show magnetic markers with multiple ferromagnetic “mini magnets” “m” each coated with a polymer film; In paragraph [0034] of the applicant’s specification, the applicant states that an isolating material is a material that has a low or negative magnetic susceptibility. PEG 200 as taught by Wapler has a negative magnetic susceptibility of -7.72 as shown in Table 3, reproduced below).

    PNG
    media_image1.png
    254
    615
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic marker tracking elements of Buck to incorporate the isolating material film as taught by Hartwig because utilizing a film covering around the individual magnetic elements enables different magnetic properties for each individual magnetic element in a single sensor assembly ([0076]; [0082]; [0090]). 
Regarding claim 19, the combined references of Buck and Hartwig teach all of the limitations of claim 1. Primary reference Buck further fails to teach: 
wherein the casing and the film of isolating material are made of different materials
However, the analogous art of Hartwig of a position sensor system with magnetic tracking capabilities (abstract) teaches: 
wherein the casing and the film of isolating material are made of different materials ([0074]; [0075], multiple materials are utilized; [0081], the shell and core of different materials; [0082]-[0084]; [0090], multiple magnetic phases indicate a film and the casing layer of different materials).
Regarding claim 20, the combined references of Buck and Hartwig teach all of the limitations of claim 19. Primary reference Buck further teaches: 

Regarding claim 21, the combined references of Buck and Hartwig teach all of the limitations of claim 17. Primary reference Buck further fails to teach: 
wherein the casing and the one or more isolating layers are made of different materials
However, the analogous art of Hartwig of a position sensor system with magnetic tracking capabilities (abstract) teaches: 
wherein the casing and the one or more isolating layers are made of different materials ([0074]; [0075], multiple materials are utilized; [0081], the shell and core of different materials; [0082]-[0084]; [0090], multiple magnetic phases indicate a film and the casing layer of different materials).
Regarding claim 22, the combined references of Buck and Hartwig teach all of the limitations of claim 21. Primary reference Buck further teaches: 
wherein the magnetic marker is non-bio-absorbable (page 25, lines 30-31; indefinite deployment is considered non-bio-absorbable; note that while secondary reference Hartwig teaches to bio-absorbable formulations, other capsules are surrounded with sheaths resistance to bio-absorption or disintegration in the digestive tract).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Buck, in view of Hartwig as applied to claim 1 above, and further in view of Whitmore et al. (U.S. Pub. No. 20080033286) hereinafter Whitmore. 
Regarding claim 4, the combined references of Buck and Hartwig teach all of the limitations of claim 1. Primary reference Buck further fails to teach: 
wherein the two or more magnetic elements each have a largest dimension, and wherein the largest dimension is between 1.2 and 1.7 mm
However, the analogous art of Whitmore of a fiducial implant for imaging (abstract) teaches:
wherein the two or more magnetic elements each have a largest dimension, and wherein the largest dimension is between 1.2 and 1.7 mm (paragraph [0021], line 5; the 1.2 mm dimension of the element is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic marker tracking elements of Buck and Hartwig with the specific dimensions as taught by Whitmore because the small size enables the markers to be arranged to be loaded into a needle or cannula (paragraph [0023], lines 1-2). 
Claims 5, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Buck, in view of Hartwig as applied to claims 1 or 17 above, and further in view of Gisselberg et al. (U.S. Pub. No. 20030052785) hereinafter Gisselberg. 
Regarding claim 5, the combined references of Buck and Hartwig teach all of the limitations of claim 1. Primary reference Buck further fails to teach: 

However, the analogous art of Gisselberg of a miniature magnetic marker for use in medical procedures (abstract, paragraph [0002]) teaches:
wherein the two or more magnetic elements have a largest dimension, wherein the largest dimension of the magnetic elements is in the range of 0.1-0.99 times a largest dimension of the casing (paragraph [0040], lines 2-4; paragraph [0098], lines 14-15; the reference cites the largest dimension of the casing as 14 mm and the reference cites the largest dimension of the magnetic coil to be 13 mm; this ratio is equivalent to 0.92 which is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic marker tracking elements of Buck and Hartwig with the specific dimension ratio as taught by Gisselberg because it allows the markers to be constructed to be very small but also provide a response signal that is strong and clearly distinguishable from the excitation signal (paragraph [0039], lines 3-7). 
Regarding claim 8, the combined references of Buck and Hartwig teach all of the limitations of claim 7. Primary reference Buck further teaches: 
one or more isolating layers are arranged between the two or more magnetic elements (page 43, lines 9-32; note that the body 104 of Figure 1B shows the isolating layer material arranged between each of the two magnetic markers 154; the synthetic polymers have a low magnetic susceptibility) 

Primary reference Buck fails to teach: 
the casing comprises an annular sleeve
cylindrical elements 
However, the analogous art of Gisselberg of a miniature magnetic marker for use in medical procedures (abstract, paragraph [0002]) teaches:
the casing comprises an annular sleeve (paragraph [0058], lines 9-12; figure 6, plastic sleeve 40 is an annular wrap around the cylindrical magnetic elements), 
cylindrical elements (paragraph [0040], lines 3-4; paragraph [0041], lines 1-13; the core and the endcaps are substantially cylindrical; see figure 2), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic marker tracking elements of Buck and Hartwig with the sleeve and element shape features as taught by Gisselberg because it allows the markers to be constructed to be very small but also provide a response signal that is strong and clearly distinguishable from the excitation signal (paragraph [0039], lines 3-7). 
Regarding claim 10, the combined references of Buck and Hartwig teach all of the limitations of claim 1. Primary reference Buck further fails to teach: 
wherein the magnetic marker comprises a cylindrical shape having a diameter, and 

However, the analogous art of Gisselberg of a miniature magnetic marker for use in medical procedures (abstract, paragraph [0002]) teaches:
wherein the magnetic marker comprises a cylindrical shape having a diameter (paragraph [0040], lines 3-4; paragraph [0041], lines 1-13; the core and the endcaps are substantially cylindrical; see figure 2), and 
wherein a diameter of the magnetic elements is 0.5-0.99 times the diameter of the cylindrical shape (paragraph [0040], line 5, the cylindrical shape diameter is 0.5-3.0 mm; paragraph [0075], line 5, rod diameter of 0.75 mm; the ratio range is therefore between 1 and 0.25 which incorporates the applicant’s claimed range; this overlapping broader range is considered to anticipate the claimed narrower range because there is no indication that the narrower range would achieve unexpected results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic marker tracking elements of Buck and Hartwig with the sleeve and element arrangement features as taught by Gisselberg because it allows the markers to be constructed to be very small but also provide a response signal that is strong and clearly distinguishable from the excitation signal (paragraph [0039], lines 3-7). 
Regarding claim 11, the combined references of Buck and Hartwig teach all of the limitations of claim 1. Primary reference Buck further fails to teach: 
wherein the magnetic marker has a cylindrical shape having a diameter between 0.5 and 2.4 mm.

wherein the magnetic marker has a cylindrical shape having a diameter between 0.5 and 2.4 mm (paragraph [0075], line 5; the 0.75 mm ferromagnetic rod is an exemplary diameter between 0.5 and 2.4 mm), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic marker tracking elements of Buck and Hartwig with the sleeve and element arrangement features as taught by Gisselberg because it allows the markers to be constructed to be very small but also provide a response signal that is strong and clearly distinguishable from the excitation signal (paragraph [0039], lines 3-7). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Buck, in view of Hartwig as applied to claim 1 above, and further in view of Frank et al. (U.S. Pub. No. 20120189551) hereinafter Frank. 
Regarding claim 16, the combined references of Buck and Hartwig teach all of the limitations of claim 1. Primary reference Buck further teaches:
wherein the magnetic marker has a cylindrical shape (figure 1B)
Primary reference Buck fails to teach:
having a diameter between 0.8 mm and 2.0 mm, and a length between 3 and 10 mm
However, the analogous art of Frank of imaging markers for use in a variety of therapeutic applications and devices (abstract) teaches: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic marker tracking elements of Buck and Hartwig with the dimensions and size as taught by Frank because it enables implantation utilizing minimally invasive instruments and techniques ([0121]). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Buck, in view of Hartwig as applied to claim 17 above, and further in view of Gisselberg, in further view of Frank. 
Regarding claim 18, the combined references of Buck and Hartwig teach all of the limitations of claim 17. Primary reference Buck further teaches:
wherein the at least two magnetic elements are solid elements (page 48, line 20; solid sphere 150 of figure 2A) arranged next to each other (page 25, lines 18-23; page 41, lines 12-18; Figure 1B, note that the ring-shaped markers 154 are located in a row on the longitudinal axis 114 of the body 104; note that the Gisselberg reference teaches the use of an annular sleeve).
Primary reference buck fails to teach:
cylindrical elements 
wherein the casing comprises an annular sleeve
However, the analogous art of Gisselberg of a miniature magnetic marker for use in medical procedures (abstract, paragraph [0002]) teaches:

wherein the casing comprises an annular sleeve (paragraph [0058], lines 9-12; figure 6, plastic sleeve 40 is an annular wrap around the cylindrical magnetic elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic marker tracking elements of Buck and Hartwig with the sleeve and element shape features as taught by Gisselberg because it allows the markers to be constructed to be very small but also provide a response signal that is strong and clearly distinguishable from the excitation signal (paragraph [0039], lines 3-7). 
Primary reference Buck further fails to teach:
and two cover plates to cover the opposite open ends of the annular sleeve, and 
However, the analogous art of Frank of imaging markers for use in a variety of therapeutic applications and devices (abstract) teaches: 
two cover plates to cover the opposite open ends of the annular sleeve ([0116], each end of the marker 10 is a polymer tap 17 made of the same type of material as the rest of the marker casing 15; see figure 3, this is considered to be cover plates to cover the open ends of the annular sleeve), and 

    PNG
    media_image2.png
    272
    507
    media_image2.png
    Greyscale

. 

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on page 7 of the remarks, the applicant argues that the application includes a film of magnetically isolating material between adjacent magnetic elements and that the layers of magnetically isolating material are incorporated to prevent the magnetic elements to not act as a single magnetic element when using a magnetometer device. The applicant argues that the film is of a small thickness relative to the magnet marker elements on page 8 of the remarks, and that primary reference Buck fails to teach to this film layer between the magnetic elements. The applicant argues on page 8 of the remarks, that the Hartwig reference teaches to the detection of oral administration forms of magnetic sensors with encapsulated micro and/or mini-magnets and that the encapsulation is used to slow down the disintegration of the micro and/or mini-magnets within the body. On page 9 of the remarks, the applicant further describes specific configurations of the Hartwig reference with respect to the tablet material components and the functional coating mixture. The applicant describes how the quantity and thickness of the coating are used to change the 
The applicant argues on page 10 of the remarks that the Hartwig reference only teaches to a different magnetic property of tablets based on the disintegration of the magnetite tablets and that there is no other magnetic property influenced by the encapsulation disclosed in Hartwig. The applicant then contrasts this with the aim of the invention which is to provide an improved magnetic marker for use in locating tissue for surgery. The applicant is arguing that the combination of references is non-analogous as the applicant argues “the different magnetic properties of different magnets disclosed by Hartwig is of no use in a magnetic marker for use in locating tissue for surgery”. The applicant is directed to MPEP 2141.01(a): “A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212”. In the combination of Buck (magnetic tissue marker device) and Hartwig (magnetic tracker device within the body), both references are analogous because they are from the same field of endeavor of magnetic markers as the claimed invention. Furthermore magnetic markers with disintegration properties for certain elements could be utilized in various surgical procedures that may incorporate elements such as magnetically sensitive imaging procedures between surgical interventions. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art may use various reasons for selecting materials with different properties other than for reasons of the applicant’s intended use, such as biocompatibility in different types of tissue structures, preventing excess interference with surgical procedures or medical imaging systems, timed release of medicaments, and stiffness/flexibility characteristics of the magnetic marker. 
Further regarding the applicant’s argument on page 10 of the remarks, the applicant argues that the invention is highly advantageous to be non-bioabsorbable as in claim 2. This argument is not persuasive because the PEG coating material taught by the Hartwig reference is also disclosed in the applicant’s specification ([0101]-[0102]) as a suitable material for the casing and coating of the casing. Therefore, the proposed film material of the Hartwig reference (PEG, see Hartwig [0079]) is the same material used by the applicant for the magnetic marker. Therefore, it appears that the bioabsorbability for both the applicant’s invention and the combined invention of Buck and Hartwig would have similar properties. In addition, the combined invention of Buck and Hartwig would be non-bioabsorbable for at least the period of 45 minutes as in Hartwig, Figure 5c and thus the Hartwig reference teaches to being non-bioabsorbable within that range. Furthermore, while the coating may disintegrate, the different elements of the sensor 
The applicant further argues that the film layer of the Hartwig reference does not correspond to the intended purpose of magnetic isolation. Since the inherent material properties of the film material teaches to magnetic isolation, therefore it achieves the same purpose as the claimed invention. The film layer of the Hartwig reference is added for a different reason of adjusting magnetic properties for each magnet through the disintegration properties of the film layer. The material properties of the film layer is further evidenced by the Wapler reference, which shows the magnetically isolating properties of PEG. The applicant is directed to MPEP § 2114(I) which states “Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason 
Regarding the applicant’s arguments directed to the materials taught by the prior art references and the bioabsorbability of the claimed magnetic marker, the examiner notes that the material of the casing is not defined by the claims and there are many materials disclosed by the Applicant in the specification. For example, the specification states “The biocompatible casing may be made of or comprise, for example as a coating, natural or synthetic polymers including biocompatible plastic, resins, silicons, dextrans, carboxydex trans, Polyethylene glycol (PEG), Poly vinyl alcohol (PVA), polyvinylpyrrolidone (PVP), polyethyleneimine (PEI), polyglucose sorbitol carboxymethylether and chitosan. Other coating materials include metals such as gold, pegylated colloidal gold nanoparticles, silver; carbon, silica, silicones, aminosilanes, NuSil MED-4750 and ceramics” ([0101]). Therefore, without a specific material claimed, the broadest reasonable interpretation of the claim would at minimum include these materials disclosed in the specification. In addition, the material of the magnetically isolating film is not defined in the claims with the specification stating “Materials that may be used as isolating materials are polyimide film, such as Kapton film (http://www.dupont.com/products-and-services/membranes-films/polyimide- films/brands/kapton-polyimide-film.html) or fluoroplastic films and sheets, for example fluorinated ethylene propylene (FEP) or Perfluoroalkoxy (PFA) films and sheets, such as Teflon film” ([0035]). Furthermore, the claims do not define what material causes the 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785